THE THIRTEENTH COURT OF APPEALS

                                     13-13-00195-CV


                JOHN SCHELLENBERG AND LISA SCHELLENBERG
                                    v.
                     FIRST STATE BANK CENTRAL TEXAS


                                    On Appeal from the
                        53rd District Court of Travis County, Texas
                          Trial Cause No. D-1-GN-10-0001013


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

November 20, 2014